Citation Nr: 1438969	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for lumbar strain has been received, for accrued benefits purposes.

2.  Entitlement to service connection for low back disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, for accrued benefits purposes.
 
3.  Whether new and material evidence to reopen a claim for service connection for migraine headaches has been received, for accrued benefits purposes.
 
4.  Entitlement to service connection for migraine headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117, for accrued benefits purposes.

5.  Whether new and material evidence to reopen a claim for service connection for right shoulder bursitis has been received, for accrued benefits purposes.

6.  Entitlement to service connection for right shoulder disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

7.  Whether new and material evidence to reopen a claim for service connection for bilateral wrist tendonitis has been received, for accrued benefits purposes.
 
8.  Entitlement to service connection for bilateral wrist disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

9.  Whether new and material evidence to reopen a claim for service connection for bilateral epicondylitis has been received, for accrued benefits purposes.
 
10.  Entitlement to service connection for bilateral elbow disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

11.  Whether new and material evidence to reopen a claim for service connection for bilateral patellofemoral pain syndrome has been received, for accrued benefits purposes.
 
12.  Entitlement to service connection for bilateral knee disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

13.  Whether new and material evidence has been received to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, for accrued benefits purposes.
 
14. Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, for accrued benefits purposes.

15.  Entitlement to service connection for a stomach/gastrointestinal disability, claimed as a digestive system disorder and ruptured ulcer, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117; or, as secondary to service-connected left shoulder disability, for accrued benefits purposes.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to September 1992.  The Veteran died in July 2013; the appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's requests to reopen claims for service connection for bilateral wrist tendonitis, bilateral epicondylitis, right shoulder bursitis, a lumbar strain, migraine headaches and bilateral patellofemoral pain syndrome.  In November 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) later that same month. 

In addition, the appeal arose from a February 2011 rating decision in which the RO denied a request to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, as well as denied service connection for a stomach condition, and denied a TDIU.  The Veteran filed a NOD in February 2012.  The RO issued a SOC in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9) later that same month.

In the May 2013 SOC, it appears that the RO reopened the claim for an additional gastrointestinal disability resulting from the use of medication prescribed by VA pursuant to the provisions of 38 U.S.C.A. § 1151, and considered the claim on the merits.  With respect to the remaining claims to reopen, the RO determined that new and material evidence had not been received (as reflected in a January 2012 supplemental SSOC).  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A.  §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received-and, in view of the Board's favorable disposition on the appellant's request to reopen these claims-the Board has characterized the appeal involving these matters as encompassing both the issues to reopen as well as consideration on the merits, as set forth on the title page.

In so doing, the Board has considered the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In that decision, the Federal Circuit held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case,  the Veteran was previously denied service connection for these disabilities under the same general description based on the same contentions in rating decisions dated in March 2000, September 2001 and May 2006.  As such, the Board finds, therefore, that the Veteran's current claims for service connection and for compensation pursuant to 38 U.S.C.A. § 1151, for additional gastrointestinal disability for are not "new" claims, and that new and material evidence is required in order for the Board to consider the substantive merits of the claims.

The Board recognizes that in the May 2006 rating decision, the RO denied service connection for arthritis of the knees and elbows, finding that there was no current diagnosis of arthritis.  However, as arthritis is a separately diagnosed disability, which is not now being claimed, that was based on different contentions than those set forth in the current claim, the appropriate analysis is whether new and material evidence has been received to reopen the previous final decisions that were based on the same disabilities and contentions.  See Ephraim, cited above.  

In March 2013, the Veteran testified at an RO hearing before a Decision Review Officer (DRO).  In September 2013, the appellant testified during a Board video conference hearing before the undersigned Veterans Law Judge.  Both transcripts of  the hearings are of record.  At the Board hearing, the record was held open for 60 days until November 10, 2013 so that additional evidence could be submitted.  

In September 2013, the Board dismissed the claims on appeal due to the death of the Veteran.  However, that same month, the RO granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal (as reflected in a September 2013 determination) and returned the matters on appeal to the Board for further consideration.

Regarding the characterization of the service connection claims, based on review of the record, it appears that the Veteran may suffer from other disabilities of the back, right shoulder, wrists, elbows and knees as well as just generalized joint paint and, thus, the Board has recharacterized the appeal as encompassing claims of service connection for all possible disabilities pertaining to these joints.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the appellant's claim.  With the exception of the transcript for the Board hearing and additional VA treatment records dated to May 2013, a review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, with the exception of a January 2014 rating decision denying service connection for the cause of the Veteran's death, the documents in the VBMS file are either duplicative of the evidence in the paper claims file and  Virtual VA or are irrelevant to the issues on appeal.

The Board's decision reopening the claims for service connection for lumbar strain, migraine headaches, right shoulder bursitis, bilateral wrist tendonitis, bilateral epicondylitis, bilateral patellofemoral pain syndrome, and for additional gastrointestinal disability pursuant to the provisions of 38 U.S.C.A. § 1151-now, each for accrued benefits purposes-is set forth below.  The claims for service connection for low back disability, migraine headaches, right shoulder disability, bilateral wrist disability, bilateral elbow disability, bilateral knee disability and stomach/gastrointestinal disability on the merits as well as the issue of entitlement to a TDIU, for accrued benefits purposes, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In March 2000 rating decision, the RO denied a claim for service connection for lumbar strain; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the March 2000 denial of the claim for service connection for lumbar strain includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  In May 2006 rating decision, the RO denied a claim for service connection for migraine headaches as new and material evidence had not been submitted; although notified of the denial, the Veteran did not initiate an appeal.

5.  Evidence associated with the claims file since the May 2006 denial of the claim for service connection for migraine headaches includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

6.  In March 2000 rating decision, the RO denied a claim for service connection for right shoulder bursitis; although notified of the denial, the Veteran did not initiate an appeal.

7.  Evidence associated with the claims file since the March 2000 denial of the claim for service connection for right shoulder bursitis includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

8.  In September 2001 rating decision, the RO denied a claim for service connection for bilateral wrist tendonitis; although notified of the denial, the Veteran did not initiate an appeal.

9.  Evidence associated with the claims file since the September 2001 denial of the claim for service connection for bilateral wrist tendonitis includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

10.  In March 2000 rating decision, the RO denied a claim for service connection for bilateral epicondylitis; although notified of the denial, the Veteran did not initiate an appeal.

11.  Evidence associated with the claims file since the March 2000 denial of the claim for service connection for bilateral epicondylitis includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

12.  In March 2000 rating decision, the RO denied a claim for service connection for bilateral patellofemoral syndrome; although notified of the denial, the Veteran did not initiate an appeal.

13.  Evidence associated with the claims file since the March 2000 denial of the claim for service connection for bilateral patellofemoral syndrome includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

14.  In May 2006 rating decision, the RO denied a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, for accrued benefits purposes; the Veteran submitted a NOD in July 2006 and the RO issued a SOC in November 2006, however, the Veteran did not submit a substantive appeal.

15.  Evidence associated with the claims file since the May 2006 denial of the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision in which the RO denied service connection for lumbar strain is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013).

2.  As pertinent evidence received since the March 2000 denial is new and material, the criteria for reopening the claim for service connection for lumbar strain-now, for accrued benefits purposes-are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The May 2006 rating decision in which the RO denied service connection for migraine headaches is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013).

4.  As pertinent evidence received since the May 2006 denial is new and material, the criteria for reopening the claim for service connection for migraine headaches-now, for accrued benefits purposes-are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

5.  The March 2000 rating decision in which the RO denied service connection for right shoulder bursitis is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013).

6.  As pertinent evidence received since the March 2000 denial is new and material, the criteria for reopening the claim for service connection for right shoulder bursitis-now, for accrued benefits purposes-are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

7.  The September 2001 rating decision in which the RO denied service connection for bilateral wrist tendonitis is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013).

8.  As pertinent evidence received since the September 2001 denial is new and material, the criteria for reopening the claim for service connection for bilateral wrist tendonitis-now, for accrued benefits purposes-are met.  38 U.S.C.A.  §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

9.  The March 2000 rating decision in which the RO denied service connection for bilateral epicondylitis is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013).

10.  As pertinent evidence received since the March 2000 denial is new and material, the criteria for reopening the claim for service connection for bilateral epicondylitis-now, for accrued benefits purposes-are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

11.  The March 2000 rating decision in which the RO denied service connection for bilateral patellofemoral pain syndrome is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013).

12.  As pertinent evidence received since the March 2000 denial is new and material, the criteria for reopening the claim for service connection for bilateral patellofemoral pain syndrome -now, for accrued benefits purposes-are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

13.  The May 2006 rating decision in which the RO denied the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2013); 38 C.F.R.  §§ 3.104, 20.302, 20.1103 (2013).

14.  As pertinent evidence received since the May 2006 denial is new and material, the criteria for reopening the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA -now, for accrued benefits purposes-are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the request to reopen the claims for lumbar strain, migraine headaches, right shoulder bursitis, bilateral wrist tendonitis, bilateral epicondylitis, bilateral patellofemoral syndrome, and well as the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, the Board finds that all notification and development action needed to fairly resolve this aspect of the appeal has been accomplished.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, prior to his death, the Veteran sought to reopen his claims for service connection in February 2009 and the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability, in February 2010.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R.  § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Under legal authority in effect currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Under 38 U.S.C.A.  § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The Board notes that the period within which such disabilities must become manifest to a compensable degree in order for entitlement to compensation to be established was December 31, 2001 at the time of the prior March 2000 rating decision with subsequent later dates and is currently December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) . 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g) . 

Because the Veteran served in the Southwest Asia Theater of Operations from December 1990 to May 1991, he was a Persian Gulf veteran within the meaning of the applicable statute and regulation.

The Board also observed that 38 U.S.C.A. § 1151 affords compensation benefits for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  See also 38 C.F.R. § 3.361.

To determine whether a Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped. VA considers each involved body part separately.  See 38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a Veteran's additional disability. Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R.  § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  See 38 C.F.R. § 3.361(c)(3).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c) ); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a Veteran's or, in appropriate cases, his representative's informed consent.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

A. 
Lumbar Strain, Right Shoulder Bursitis, Bilateral Epicondylitis, and Bilateral Patellofemoral Syndrome

The appellant is seeking to reopen the claims for service connection for lumbar strain, right shoulder bursitis, bilateral epicondylitis and bilateral patellofemoral syndrome, for accrued benefit purposes.  As these matters were previously denied in the same rating decision and the same evidence is applicable to all of these issues, the Board has addressed them under the same analysis.  

The RO denied the Veteran's original claim for service connection for lumbar strain, right shoulder bursitis, bilateral epicondylitis and bilateral patellofemoral syndrome in a March 2000 rating decision.  The evidence then of record consisted of the Veteran's service treatment and personnel records, October 1999 VA examination reports and VA treatment records dated to October 1999.  Service personnel records showed that the Veteran served in the Southwest Asia Theatre of Operations in 1991.  However, the Veteran's service treatment records, including his examination prior to retirement dated July 1992, were silent with respect to any low back complaints or other joint abnormalities.  The Veteran also did not report any history of low back or joint problems in his contemporaneous July 1992 report of medical history.  After examining the Veteran, the October 1999 examiner diagnosed lumbar strain, right shoulder bursitis, bilateral epicondylitis and bilateral patellofemoral syndrome.  X-rays of the knees, elbows, right shoulder, and back were normal.  However, the examiner did not provide an etiological opinion.  The RO denied the claims on a direct basis because there was no evidence of treatment for any of the conditions in the service treatment records,  The disabilities were also denied as not being due to an undiagnosed illness because there was a known clinical diagnosis. 

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's March 2000 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Among the pertinent evidence added to the claims file since March 2000 rating decision are additional VA treatment records, Social Security Administration (SSA) records, VA examination reports, the Veteran's RO hearing testimony and the appellant's Board hearing testimony.  In pertinent part, follow up VA treatment records document complaints of multiple joint pain with an assessment of arthralgia.  A March 2006 VA examination diagnosed the Veteran with bilateral knee strain, with retropatellar syndrome, but again, did not provide an etiological opinion.  A May 2007 MRI of the lumbar spine showed degenerative changes, but no disc herniation or central or foraminal stenosis.  

Significantly, in a June 2009 VA examination report, a VA examiner indicated that it was as likely as not that the Veteran's musculoskeletal conditions, including bilateral epicondylitis, bilateral knee patellofemoral pain syndrome, lumbosacral strain and right shoulder bursitis, could be attributed to environmental hazards such as smoke, fumes and chemical exposure.  Further, a May 2010 VA examination report showed that the Veteran reported the onset of pain in the low back, right shoulder, elbows and knees was after the Gulf War in 1993.  However, the examiner found that these disabilities were not related to the Veteran's service in the Gulf War as diagnoses for these conditions had been given and, thus, there were no undiagnosed illnesses.  Nevertheless, no further opinion as to whether these disabilities were directly related to service was given.  Contemporaneous x-rays of the elbows and right shoulder showed no acute osseous lesion.  Moreover, an August 2010 VA examiner indicated that the Veteran met the criteria for rheumatoid arthritis, but stated that whether his symptoms qualified him for Gulf War syndrome needed to be answered by a specialist in Gulf War syndrome.  

Follow up VA treatment records in 2010 with Rheumatology showed an assessment of undefined inflammatory arthropathy and lumbar discogenic disease.  Another VA treatment record in August 2012 showed an assessment of chronic pain syndrome.  At the March 2013 RO hearing, the Veteran testified that he believed his chronic joint pain was due to his service in the Gulf War and that his current doctors could not figure out exactly what was causing his pain.   

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for lumbar strain, right shoulder bursitis, bilateral epicondylitis and bilateral patellofemoral syndrome -now, for accrued benefits purpose.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the March 2000 final denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current disability that may be related to service.  In this regard, the Veteran's statements made to the VA examiner now show pertinent symptomatology since service.  Moreover, the June 2009 VA examination report indicated that it was as likely as not that the Veteran's musculoskeletal conditions, including bilateral epicondylitis, bilateral knee patellofemoral pain syndrome, lumbosacral strain and right shoulder bursitis, could be attributed to environmental hazards such as smoke, fumes and chemical exposure.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claims for service connection for lumbar strain, right shoulder bursitis, bilateral epicondylitis and bilateral patellofemoral syndrome  (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for lumbar strain, right shoulder bursitis, bilateral epicondylitis and bilateral patellofemoral syndrome, for accrued benefits purposes, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Migraine Headaches

The appellant is also seeking to reopen the claim for service connection for migraine headaches, for accrued benefit purposes.  The RO denied the Veteran's original claim for service connection for migraine headaches and bilateral wrist tendonitis in the March 2000 rating decision.  However, in light of the enactment of the VCAA, the RO reconsidered this claim again in a September 2001 rating decision, but continued to deny it.  

The RO again denied the claim in May 2006 as new and material evidence had not been submitted.  Again, the evidence then of record consisted of the Veteran's service treatment and personnel records, October 1999 and March 2006 VA examination reports and VA treatment records dated to October 1999.  Service personnel records showed that the Veteran served in the Southwest Asia Theatre of operations in 1991.  However, the Veteran's service treatment records, including his examination prior to retirement dated July 1992, were silent with respect to any complaints of or diagnoses pertaining to headaches.  The Veteran also did not report any history of headaches in his contemporaneous July 1992 report of medical history.  After examining the Veteran, the October 1999 examiner diagnosed migraine headaches.  However, the examiner did not provide an etiological opinion.  Moreover, the March 2006 VA examination again diagnosed migraine headaches, but provided no etiological opinion.  The RO originally denied the claim on a direct basis because there was no evidence of any headaches in the service treatment records.  The issues was also denied as not being due to an undiagnosed illness because there was a known clinical diagnosis.  The RO denied the claim again in May 2006 because new and material evidence had not been submitted showing that a current disability was related to service.

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's May 2006 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Among the pertinent evidence added to the claims file since May 2006 rating decision are additional VA treatment records, Social Security Administration (SSA) records, VA examination reports, the Veteran's RO hearing testimony and the appellant's Board hearing testimony.  In pertinent part, follow up VA treatment records continued to document complaints of headaches.  Significantly, a June 2009 VA examination report indicated that it was as likely as not that the Veteran's migraine headaches could be attributed to environmental hazards such as smoke, fumes and chemical exposure.  At the March 2013 RO hearing, the Veteran testified that he believed his headaches were due to his service in the Gulf War.   

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for migraine headaches -now, for accrued benefits purpose.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2006 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current disability that may be related to service.  In this regard, the June 2009 VA examination report indicated that it was as likely as not that the Veteran's headaches could be attributed to environmental hazards such as smoke, fumes and chemical exposure.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for migraine headaches (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for migraine headaches for accrued benefits purposes, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

C. .Bilateral Wrist Tendonitis

The RO denied the Veteran's original claim for service connection for bilateral wrist tendonitis in the March 2000 rating decision.  However, in light of the enactment of the VCAA, the RO reconsidered this claim again in September 2001 rating decision, but continued to deny it.  Again, the evidence then of record consisted of the Veteran's service treatment and personnel records, October 1999 VA examination reports and VA treatment records dated to October 1999.  Service personnel records showed that the Veteran served in the Southwest Asia Theatre of operations in 1991.  However, the Veteran's service treatment records, including his examination prior to retirement dated July 1992, were silent with respect to any complaints of or diagnoses pertaining to the wrists.  The Veteran also did not report any history of bilateral wrist problems in his contemporaneous July 1992 report of medical history.  After examining the Veteran, the October 1999 examiner diagnosed bilateral wrist tendonitis.  X-rays of the wrists were normal.  However, the examiner did not provide an etiological opinion.  The RO denied the claims on a direct basis because there was no evidence of treatment for any wrist disability in the service treatment records,  The disability was also denied as not being due to an undiagnosed illness because there was a known clinical diagnosis. 

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's September 2001 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Among the pertinent evidence added to the claims file since September 2001 rating decision are additional VA treatment records, Social Security Administration (SSA) records, VA examination reports, the Veteran's RO hearing testimony and the appellant's Board hearing testimony.  In pertinent part, follow up VA treatment records document complaints of multiple joint pain with an assessment of arthralgia.  Significantly, as discussed above, the June 2009 VA examination report indicated that it was as likely as not that the Veteran's musculoskeletal conditions, including bilateral wrist tendonitis, could be attributed to environmental hazards such as smoke, fumes and chemical exposure.  Further, the May 2010 VA examination report showed that the Veteran reported the onset of pain in the wrists was after the Gulf War in 1993.  However, the examiner found that the Veteran bilateral wrist tendonitis was not related to the Veteran's service in the Gulf War as diagnoses for these conditions had been given and, thus, there was no undiagnosed illness.  However, again, no etiological opinion was given as to whether this disability was directly related to service.  Contemporaneous x-rays of the wrists showed no acute osseous lesion.  Moreover, again, the August 2010 VA examiner indicated that the Veteran met the criteria for rheumatoid arthritis, but stated that whether his symptoms qualified him for Gulf War syndrome needed to be answered by a specialist in Gulf War syndrome.  

Follow up VA treatment records in 2010 with Rheumatology showed an assessment of inflammatory arthropathy.  Another VA treatment record in August 2012 showed an assessment of chronic pain syndrome.  At the March 2013 RO hearing, the Veteran testified that he believed his chronic joint pain was due to his service in the Gulf War and that his current doctors could not figure out exactly what was causing his pain.   

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection bilateral wrist tendonitis -now, for accrued benefits purpose.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the September 2001 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current disability that may be related to service.  In this regard, the Veteran's statements now show pertinent symptomatology since service.  Moreover, the June 2009 VA examination report indicated that it was as likely as not that the Veteran's musculoskeletal conditions, including bilateral wrist tendonitis, could be attributed to environmental hazards such as smoke, fumes and chemical exposure.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral wrist tendonitis (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for bilateral wrist tendonitis, for accrued benefits purposes, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

D. Additional Gastrointestinal Disability under 38 U.S.C.A. § 1151

The RO denied the Veteran's original claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, in May 2006.  The evidence then of record consisted of the Veteran's service treatment and personnel records, private treatment records and VA treatment records dated to May 2006.  VA treatment records and private treatment records showed that the Veteran suffered from stomach problems due to taking a non-steroid anti-inflammatory medication called Etodolac.  In this regard, private treatment records dated in April 2005 to June 2005 showed that the Veteran presented to the emergency room with massive gastrointestinal hemorrhaging.  His chief risk factors included long term high dose of non-steroidal anti-inflammatory drug therapy managed through the VA.  It was recommended that he no longer use this drug therapy.  Nevertheless, the RO denied the claim because there was no evidence of carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or that it was an event not reasonably foreseeable.  The RO observed that the Veteran had consented to be treated with this medication and there was no evidence of malpractice on the part of the VA.   

The Veteran submitted a NOD in July 2006 and the RO issued a SOC in November 2006.  Although the Veteran was sent the SOC to his current address of record, he did not submit a substantive appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the RO's May 2006 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Among the pertinent evidence added to the claims file since May 2006 rating decision are additional VA treatment records, Social Security Administration (SSA) records, VA examination reports, the Veteran's RO hearing testimony and the appellant's Board hearing testimony.  In pertinent part, follow up VA treatment records continued to show complaints of stomach pain presumed secondary to anti-inflammatory medications.  Moreover, the August 2010 VA examiner found that it was more likely than not that the Veteran's gastritis/ulcer condition was caused by or exacerbated by medication prescribed by the VA.  Moreover, the Veteran and appellant asserted during their hearing testimony that the VA continued to prescribe such medications despite complaints of continuing abdominal pain.  

The Board finds that the above-described evidence provides a basis for reopening the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A.  § 1151, for additional gastrointestinal disability -now, for accrued benefits purpose.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2006 final denial of the claim, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current disability that may be related to VA.  In this regard, the Veteran's and appellant's hearing testimony indicates that the Veteran was continued to be prescribed these medications despite reports of stomach problems.  Moreover, the August 2010 VA examination report indicated that it was more likely as not that the Veteran's gastritis/ulcer condition was caused by medications prescribed by VA.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A.  § 1151, for additional gastrointestinal disability (i.e., additional disability due to medications prescribed by VA), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability, for accrued benefits purposes, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claims for service connection for lumbar strain, migraine headaches, right shoulder bursitis, bilateral wrist tendonitis, bilateral epicondylitis and bilateral patellofemoral syndrome, as well as the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, for accrued benefits purposes, has been received, to this limited extent, the appeal is granted.


REMAND

In light of reopening the claims for service connection for lumbar strain, migraine headaches, right shoulder bursitis, bilateral wrist tendonitis, bilateral epicondylitis and bilateral patellofemoral syndrome, as well as the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, the Board finds that further AOJ development of the claim for service connection, on the merits, is warranted.  The Board also finds that further development is necessary for the remaining claims on appeal. 

Initially, the Board that the VA examinations dated in 2009 and 2010, described above, are inadequate for appellate review.  In this regard, although the June 2009 VA examiner indicated that the Veteran's disabilities could be attributed to environmental hazards such as smoke, fumes and chemical exposure, the speculative terminology used by the examiner. (i.e., "could") provides an insufficient basis for an award of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998); see Bostain v. West, 11 Vet. App. 124, 127-28 , quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).

Moreover, the May 2010 VA did not provide any rationale for her finding that the Veteran's disabilities were not related to the Veteran's Gulf War service and did not adequately address the Veteran's generalized complaints of joint pain.  Moreover,  no further opinion as to whether these disabilities were directly related to service was given, which is necessary in light of the Veteran's complaints of pertinent symptomatology.  Additionally, the August 2010 VA examiner appeared to indicate that an opinion by a specialist was needed with respect to the findings of rheumatoid arthritis. 

Further, prior to his death, the Veteran also asserted in statements of record and at the Board hearing that his stomach disability was secondary to his service-connected left shoulder disability due to medications prescribed.  The August 2010 VA examiner determined that the Veteran did not list his left shoulder as the reason why he was taking Etodolac and, thus, his digestive disorder was not secondary to his service-connected left shoulder condition as he was primarily taking the medication for his other joint disabilities.  However, the examiner appeared to not consider the Veteran's statement dated in February 2010 where he clearly stated that he was prescribed Etodolac for his left shoulder disability or the VA treatment records showing ongoing usage of this medication.  Moreover, he did not provide an opinion as to whether the Veteran's left shoulder disability aggravated his stomach condition.  See Allen v. Brown , 7 Vet. App. 439, 448 (1995). 

Additionally, with respect to the Veteran's claim for compensation for an additional gastrointestinal disability under 38 U.S.C.A. § 1151, although the August 2010 VA examiner determined that the Veteran's gastritis/ulcer condition was caused by or exacerbated by medication provided by VA.  The examiner failed to opine whether there was carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or whether this was an event not reasonably foreseeable.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  Under these circumstances, the Board finds that medical opinions by an appropriate professional(s) based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection as well as the claim for compensation under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R.  § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that, as any decision with respect to the claims on appeal may affect the claim for a TDIU, for accrued benefit purposes, the claim for a TDIU is inextricably intertwined with the remaining claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 

Prior to obtaining further opinions in this appeal, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

In this regard, the claims file shows that the Veteran was receiving disability benefits from the Social Security Administration (SSA).  Although it appears that some of the records, including the disability determination, were submitted by the Veteran, it does not appear that all of the Veteran's SSA records have been requested.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities, and to associate all records and/or responses received with the claims file.

As regards to VA records, the Veteran's Virtual VA record includes VA treatment records dated to May 2013 from the VA Central Texas Health Care System (HCS).  However, as the Veteran did not pass away until July 2013, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the VA Central Texas HCS, all outstanding, pertinent records of evaluation and/or treatment of the Veteran from May 2013 until the date of his death in July 2013, following the current procedures prescribed in 38 C.F.R.  § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The AOJ's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A.  § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are REMANDED for the following action:

1.  Obtain from the VA Central Texas HCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2013 until the date of his death in July 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Furnish to the appellant and her attorney a letter requesting that the appellant provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide this claim within the one-year period).

4.  If the appellant responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received have been associated with the claims file, request medical etiology opinions addressing all the disabilities at issue, from an appropriate physician, at a VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and all lay assertions.  

a.  With respect to the low back, right shoulder, wrists, elbows and knees, the examiner should note and detail all assertions as to joint problems associated with the low back, right shoulder, wrists, elbows and knees.

The examiner should list all diagnosed disability(ies) associated with the low back, right shoulder, wrists, elbows and knees.  

A further specialist opinion should be ordered by the primary examiner.  The specialist should be requested to determine which of the Veteran's symptoms, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

Then, with respect to each diagnosed disability of the low back, right shoulder, wrists, elbows and knees, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations. 

b.  With respect to the migraine headaches, the examiner should note and detail all assertions as to problems associated with headaches.

If any symptoms associated with headaches are  determined to be not associated with a known clinical diagnosis, a further specialist opinion will be required to address these findings, and should be ordered by the primary examiner.  The specialist should be requested to determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

Then, with respect to any diagnosed migraine headaches, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations. 

c.  With respect to any stomach/gastrointestinal disability, the examiner should note and detail all assertions as to stomach symptoms.

The examiner should list all diagnosed disability(ies) associated with the stomach/gastrointestinal system.  

If any symptoms associated with the stomach/gastrointestinal system are determined to be not associated with a known clinical diagnosis, a further specialist opinion will be required to address these findings, and should be ordered by the primary examiner.  The specialist should be requested to determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.  The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  

Then, with respect to each diagnosed disability of the stomach/gastrointestinal system, the physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset in, or is otherwise medically-related to the Veteran's military service, to include exposure to environmental hazards while stationed in the Southwest Asia Theatre of Operations; or (b) was caused or is aggravated by the service-connected left shoulder disability. 

The physician should also render an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran incurred additional gastrointestinal disability, or suffered a chronic or permanent increase in severity of pre-existing disability, as the result of care received at the VA.  If so, he or she should also opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In rendering the requested opinions, the physician should specifically consider and discuss all pertinent medical and lay evidence, to include service treatment and personnel records, post service private and VA treatment records, VA examination reports, and the Veteran's assertions of continuing symptoms since service.

The physician must provide complete, clearly-stated rationale for all conclusions reached.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection for lumbar strain, migraine headaches, right shoulder bursitis, bilateral wrist tendonitis, bilateral epicondylitis and bilateral patellofemoral syndrome and for stomach/gastrointestinal disability, as well as the claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, each for accrued benefit purposes, in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the appellant and her attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


